United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1310
Issued: February 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 7, 2016 appellant filed a timely appeal from a March 3, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed
since the last merit decision dated June 19, 2014 and the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
On appeal, appellant contends that his injury was caused and/or aggravated while
employed by the employing establishment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 17, 2012 appellant, then a 60-year-old retired rural carrier, filed an
occupational disease claim (Form CA-2), alleging that he developed a left knee condition due to
factors of his federal employment, including repetitive movements.
By decision dated January 31, 2013, OWCP denied the claim as the medical evidence
failed to establish a causal relationship between appellant’s conditions and factors of his federal
employment.
On February 26, 2013 appellant requested reconsideration. By decision dated March 29,
2013, OWCP denied modification of its prior decision.
On March 31, 2014 appellant again requested reconsideration and submitted a March 20,
2014 report from Dr. John C. Kagan, a Board-certified orthopedic surgeon, who opined that
working for the employing establishment for 27 years would be of sufficient time to produce
degenerative changes to the left knee.
By decision dated June 19, 2014, OWCP denied modification of its prior decision.
On June 25, 2015 appellant again requested reconsideration and resubmitted the
March 20, 2014 report from Dr. Kagan.
By decision dated August 12, 2015, OWCP denied appellant’s request for reconsideration
as it was untimely filed and failed to demonstrate clear evidence of error.
On February 12, 2016 appellant again requested reconsideration and submitted narrative
statements and documentation indicating that his third request for reconsideration had been
postmarked on June 16, 2015.
By decision dated March 3, 2016, OWCP denied appellant’s request for reconsideration
as it was untimely filed and failed to demonstrate clear evidence of error. It noted that it had
reviewed the evidence of record and explained that OWCP procedures provided that the
timeliness of a request for reconsideration was based on the date it was received by OWCP, not
the postmark date.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).3 One such limitation provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which

2

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

2

review is sought.4 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).5
Section 10.607(b) provides that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.6
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.7 The evidence must be positive, precise, and explicit and
must be manifest on its face that OWCP committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.9 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.10 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.11
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.12
The Board makes an independent determination of whether a claimant has submitted clear
evidence of error on the part of OWCP such that OWCP abused its discretion in denying merit
review in the face of such evidence.13
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. OWCP’s regulations14 and procedures establish a one-year
4

20 C.F.R. § 10.607(a).

5

See Jesus D. Sanchez, supra note 2; F.R., Docket No. 09-575 (issued January 4, 2010).

6

20 C.F.R. § 10.607(b).

7

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

8

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-956 (issued April 15, 2010).

9

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

See Leona N. Travis, 43 ECAB 227, 241 (1991).

11

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

13

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

14

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

3

time limit for requesting reconsideration, which begins on the date of the original OWCP
decision. The Board held that for OWCP decisions issued on or after August 29, 2011, the date
of the application for reconsideration is the “received date” as recorded in the Integrated Federal
Employee’s Compensation System (iFECS).15 The most recent merit decision was OWCP’s
June 19, 2014 decision. Appellant had one year from the date of this decision to make a timely
request for reconsideration. Since appellant’s request was not received by OWCP until
February 12, 2016, it was filed outside the one-year time period. As appellant’s February 12,
2016 request for reconsideration was received more than one year after the June 19, 2014 merit
decision, it was untimely filed. Consequently, he must demonstrate clear evidence of error by
OWCP in the denial of his claim.16
The Board finds that in order to demonstrate clear evidence of error, appellant must
submit evidence relevant to the issue which was decided by OWCP. He did not submit any new
medical evidence with his request, relevant to the underlying issue in this case. As OWCP noted
in its prior decisions, the issue was whether there is a causal relationship between appellant’s left
knee conditions and factors of his federal employment. This is medical in nature. Appellant’s
narrative statements and documentation merely restate his own arguments previously rejected by
OWCP, that he had submitted a timely request for reconsideration. The Board finds that the
evidence submitted by appellant in support of his request for reconsideration does not raise a
substantial question as to the correctness of OWCP’s June 19, 2014 merit decision or shift the
weight of the evidence of record in his favor. Therefore, appellant has failed to demonstrate
clear evidence of error on the part of OWCP such that OWCP abused its discretion in denying
merit review.17
On appeal, appellant contends that his injury was caused and/or aggravated while
employed by the employing establishment. The Board finds that OWCP’s March 3, 2016
decision denied appellant’s request for reconsideration because it was untimely filed and failed
to demonstrate clear evidence of error and explained that it had reviewed the evidence submitted
to determine whether its June 19, 2014 decision was incorrect. The Board noted above that it
only has jurisdiction over OWCP’s March 3, 2016 nonmerit decision which denied appellant’s
request for reconsideration and therefore is precluded from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
because it was not timely filed and failed to demonstrate clear evidence of error.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
supra note 12. See also C.B., Docket No. 13-1732 (issued January 28, 2014).
16

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

17

See A.F., Docket No. 13-7 (issued February 8, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

